Citation Nr: 0803416	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for shoulder 
disability.

4.  Entitlement to a rating in excess of 20 percent for a 
postoperative right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to January 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April and 
December 2005 rating decisions by the Cleveland RO.  In 
December 2007, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
his claims file.

The matters of entitlement to service connection for a 
shoulder disability and an increased rating for a right knee 
disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  On December 4, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant of his intent to withdraw his appeal of the 
denial of service connection for a low back disability; there 
is no question of fact or law in this matter remaining before 
the Board.

2.  A cervical spine disability was not manifested in 
service; arthritis of the cervical spine was not manifested 
in the first postservice year; and the veteran's cervical 
spine disability is not shown to be related to his service.





CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal seeking service 
connection for a low back disability; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2007).

2.  Service connection for a cervical spine disability is not 
warranted.  §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  
Given that the veteran's claim for service connection for a 
low back disability is being dismissed, discussion of the 
impact of the VCAA on this claim is not necessary.  

Regarding service connection for a cervical spine disability, 
the notice requirements of the VCAA are met.  An August 2004 
letter (prior to the decision on appeal) informed the veteran 
of the evidence and information necessary to substantiate the 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  He 
was also advised to submit pertinent evidence in his 
possession.  March 2006 correspondence provided additional 
notice, to include regarding disability ratings and effective 
dates of awards.  As this decision does not address any 
effective date or disability rating matters, the veteran is 
not prejudiced by any timing defect as to this notice.

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs), VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence of injury, disease or event related to his 
cervical spine during service, and no evidence suggesting a 
nexus between a current cervical spine disability and his 
service, an examination for an opinion as to a possible 
relationship between this disability and the veteran's 
military service is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background 

The veteran's SMRs are silent for complaints, findings, or 
diagnosis of a neck disorder.  

In July 2004, the veteran had complaints of the upper 
extremity and denied having any specific injury to his neck.  
The following month he complained of neck pain that 
interfered with his work and ability to sleep.  There were 
sensory changes in the first, second, and half of the third 
digits of both hands that were considered consistent with C6-
7 cervical disc pathology.  The assessment was cervical disc 
with bilaterally C6-7 radiculopathy.  X-rays of the cervical 
spine revealed degenerative changes and narrowing of the 
intervertebral disc space from C4-C7.  On October 2005 
neurological examination it was noted that the veteran 
reported a two year history of neck pain.  Testing revealed 
there was no electrophysiological evidence of cervical 
radiculopathy.  A February 2007 record notes that the veteran 
had chronic neck pain and a history of cervical spine 
degenerative joint disease.  

At the December 2007 Travel Board hearing, the veteran 
briefly discussed his neck symptoms.  He withdrew his appeal 
seeking service connection for a low back disability.

III. Legal Criteria and Analysis

a. Service Connection for a Low Back Disability

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the December 2007 Travel Board hearing, the veteran 
submitted a signed statement withdrawing his appeal seeking 
service connection for a low back disability.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration as to this claim.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in this matter, 
and the appeal must be dismissed.




b. Service Connection for a Cervical Spine Disability

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (including arthritis) are manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), they may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence clearly establishes that the veteran has a 
cervical spine disability.  What remains to be determined is 
whether his disability is related to service.  There was no 
evidence of a cervical spine disorder in service and no 
objective evidence of cervical spine disability, to include 
arthritis, until many years after service.  Thus, service 
connection for a cervical spine disability on the basis that 
such disability became manifest in service and persisted, or 
on a presumptive basis (for arthritis of the neck as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's cervical spine 
disability is related to an event, injury, or disease in 
service.  There is no competent (medical) evidence that 
relates the veteran's cervical spine disability to his 
service.  The earliest postservice diagnosis of such 
disability of record is in 2004, 22 years after service.  
Notably, a lengthy time interval between service and the 
earliest medical documentation of the disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

The veteran's belief that his cervical spine disability was 
incurred in service cannot be considered competent evidence, 
as he is a layperson, untrained in determining medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In short, since there is no evidence of a cervical spine 
disorder in service, no competent evidence that cervical 
arthritis was manifested in the first postservice year, and 
no competent evidence that relates the veteran's current 
cervical spine disability to his service, a preponderance of 
the evidence is against this claim and it must be denied.  


ORDER

The appeal seeking service connection for a low back 
disability is dismissed.

Service connection for a cervical spine disability is denied.


REMAND

At the December 2007 Travel Board hearing, the veteran 
testified that he was scheduled for VA right knee surgery in 
the beginning of January 2008.  Since records pertaining to 
the disability prior to, and since, the surgery may have 
bearing on his claim seeking an increased rating for the 
right knee disability (and since VA treatment records are 
constructively of record), they must be secured.

The veteran had initially claimed that his service-connected 
right knee disability caused an injury to his shoulder.  
Accordingly, the RO provided him with VCAA notice consistent 
with this theory of entitlement.  at the December 2007 Travel 
Board hearing, the veteran provided testimony to the effect 
that his shoulder disability began as a result of an accident 
in service.  Since the RO has not had the opportunity to 
provide the veteran with VCAA notice appropriate for such 
claim, this should be accomplished on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service 
connection for shoulder disability, the 
veteran must be provided VCAA notice 
appropriate with a claim of direct 
service connection.  He should have 
opportunity to respond.  

2.  The RO should secure for association 
with his claims file complete clinical 
records of all VA treatment the veteran 
has received for his right knee 
disability since December 2007, 
specifically including records associated 
with the surgery scheduled in January 
2008.

3.  The RO should undertake any 
additional development suggested by the 
information or evidence received.

4.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


